USCA11 Case: 20-10796      Date Filed: 12/15/2020   Page: 1 of 4



                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-10796
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 3:19-cr-00231-RAH-SMD-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                      versus

MARCUS GREATHOUSE,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Alabama
                        ________________________

                              (December 15, 2020)

Before ROSENBAUM, JILL PRYOR, and LAGOA, Circuit Judges.

PER CURIAM:

      Marcus Greathouse negotiated a plea agreement with the government under

which he agreed to plead guilty to three counts of Hobbs Act robbery, in violation
          USCA11 Case: 20-10796       Date Filed: 12/15/2020   Page: 2 of 4



of 18 U.S.C. § 1951(a). As part of that deal, Greathouse agreed to waive “any and

all rights conferred by 18 U.S.C. § 3742 to appeal [his] conviction or sentence”

except on the grounds of ineffective assistance of counsel or prosecutorial

misconduct, or if the government appealed.

      The district court accepted Greathouse’s guilty plea after a magistrate judge

conducted a plea colloquy. During the plea colloquy, the magistrate judge explained

the rights Greathouse would be waiving by pleading guilty, the charges against him,

and the possible sentences that he could receive. The magistrate judge specifically

explained to Greathouse that he ordinarily would have the right to appeal his

sentence, but his plea agreement contained a waiver of his right to do so. Greathouse

confirmed that he understood. He further confirmed that he had read and discussed

his plea agreement with his attorney before signing it.

      After the plea hearing, a probation officer prepared a presentence

investigation report, calculating an advisory guideline range of 51 to 63 months of

imprisonment. The government requested a sentence of 72 months’ imprisonment,

arguing that an upward variance was warranted due to Greathouse’s offense conduct,

characteristics, and criminal history. Over Greathouse’s objection, the district court

sentenced Greathouse to 72 months’ imprisonment on each count of conviction, to

run concurrently.




                                          2
          USCA11 Case: 20-10796        Date Filed: 12/15/2020    Page: 3 of 4



      Greathouse now appeals, arguing that his 72-month sentences are

substantively unreasonable. The government has moved to enforce the appeal

waiver and to dismiss the appeal. In his brief, Greathouse does not address the

validity of his appeal waiver or the exceptions to it, and he did not file a response to

the government’s motion. After careful review, we grant the government’s motion.

      We will enforce an appeal waiver that was made knowingly and voluntarily.

United States v. Bascomb, 451 F.3d 1292, 1294 (11th Cir. 2006); United States v.

Bushert, 997 F.2d 1343, 1350–51 (11th Cir. 1993). To prove that a waiver was made

knowingly and voluntarily, the government must show that (1) the district court

specifically questioned the defendant about the waiver during the plea colloquy; or

(2) the record makes clear that the defendant otherwise understood the full

significance of the waiver. Bushert, 997 F.2d at 1351.

      We will enforce the appeal waiver in Greathouse’s plea agreement. First, we

find that the waiver was made knowingly and voluntarily. The magistrate judge

specifically questioned Greathouse about the appeal waiver during the plea colloquy,

and Greathouse indicated that he understood the terms of the appeal waiver and that

he had discussed the entire plea agreement, including the waiver, with counsel.

      Second, the exceptions to Greathouse’s appeal waiver do not apply.

Greathouse does not challenge his sentence on the grounds of ineffective assistance




                                           3
          USCA11 Case: 20-10796       Date Filed: 12/15/2020   Page: 4 of 4



or prosecutorial misconduct, and the government has not appealed. Because no

exception applies, the waiver bars this appeal.

      For these reasons, we GRANT the government’s motion to dismiss

Greathouse’s appeal based on the sentence-appeal waiver in his plea agreement.

      APPEAL DISMISSED.




                                          4